19-23480-rdd      Doc 193-1     Filed 04/24/20 Entered 04/24/20 12:43:26        Affirmation
                                          Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                                           AFFIRMATION OF
                                                                  Michelle C. Stachura
 J.P.R. MECHANICAL INC. et al.,                                   In Opposition to
                                                                  Trustees Motion to
                                                   Debtors.       Enforce the Automatic
                                                                  Stay


                                                                  Chapter 7
                                                                  (Jointly Administered)

                                                                  Case No. 19-23480




Michelle C. Stachura, being duly sworn says:

          1.   I am an attorney admitted to practice in this Court and I am currently the

Bankruptcy and Loss Portfolio Manager for Paychex, Inc. (“Paychex”).

          2.   I am familiar with this matter, and I have knowledge of the facts and

circumstances set forth herein based on my review of records maintained by Paychex in

the ordinary course of its business.

          3.   I submit this affidavit in opposition to the Trustee’s motion seeking an Order

pursuant to 11 U.S.C. §§ 105(a) and 362 enforcing the automatic stay as against Paychex.

          4.   Paychex is a provider of payroll, human resource and benefits outsourcing

services for small to medium-sized businesses.

          5.   J.P.R. Mechanical Services, Inc. and J&G Group, Inc. (“Debtors”) entered

into a Major Market Services Agreements with Paychex (the “Contracts”) in 2013 and

                                              1
19-23480-rdd       Doc 193-1    Filed 04/24/20 Entered 04/24/20 12:43:26        Affirmation
                                          Pg 2 of 4



2014, respectively. Copies of the Contracts are attached hereto as Exhibits A and B,

respectively.

         6.     Pursuant to the Contracts, Paychex agreed to process Debtors’ payroll based

solely on information provided by Debtors to Paychex; prepare payroll checks drawn on

Debtors’ bank account or as otherwise directed by Debtors; prepare payroll reports for each

payroll processed by Debtors; and provide the payroll reports, checks and/or payroll check

stubs to Debtors for review and distribution.

         7.     The Contracts further provide that Paychex “will process Electronic Fund

Transfer (EFT) transactions, one or more banking days prior to Debtors’ check date, for

such amounts as are necessary to pay Debtors’ employees. Such amounts are to be held in

an account established by Paychex until Client’s check date, when funds shall be deposited

to employee accounts as specified.”

         8.     Both Contracts provide that “in the event of a Client default, Paychex may,

at its sole option, terminate the agreement, or a portion thereof, without notice” (Exhibit

A, B).

         9.     Finally, both Contracts include a provision relating to the “Preview Hosting

Service,” which provides that “Paychex will provide a hosting environment for Client to

access the Paychex Preview software application (“Preview) through the Internet using a

third party application as an alternative to installing Preview on Client’s computer. Upon

termination of the Preview Hosting Service or the Agreement, (i) Paychex will provide

Client a copy of Client’s payroll data stored in the hosted environment and a copy of the



                                                2
19-23480-rdd     Doc 193-1     Filed 04/24/20 Entered 04/24/20 12:43:26        Affirmation
                                         Pg 3 of 4



then current Preview software and (ii) Client will continue to have access to Preview and

Client’s payroll data for fourteen (14) days.”

       10.    Consistent with the Contracts and the parties’ longstanding relationship, the

Debtors called in their payroll to Paychex on Wednesday, August 14, 2019 for payment to

employees by direct deposit on August 15, 2019. The payroll was a typical payroll and

totaled approximately $140,000. Paychex contacted the Debtors’ bank to initiate a debit

to fund payroll and, consistent with past practices, processed the Debtors’ payroll, making

direct deposits into the Debtors’ employees’ bank accounts.

       11.    Debtors filed for Chapter 7 bankruptcy the following day on Friday August

16, 2019.

       12.    On Monday August 19, 2019, Paychex learned that the debit from the

Debtors’ bank account was reversed and as a result, Paychex had funded over $140,000 of

the Debtors’ wage liability.

       13.    On August 19, 2019, upon learning of the bankruptcy, your deponent spoke

with Dawn Kirby, Esq., the Debtors’ bankruptcy attorney, who advised that she (Ms.

Kirby) had no information about the payroll.

       14.    In follow-up to that conversation, and consistent with Paychex’s obligations

under the Contracts, I emailed Ms. Kirby and attached the payroll journals for the last

payroll run for both companies.

       15.    In response, Ms. Kirby advised that she “spoke to the Trustee’s counsel about

authorizing the payroll release” and that counsel “is speaking with the Trustee to get an

answer.”

                                             3
19-23480-rdd     Doc 193-1    Filed 04/24/20 Entered 04/24/20 12:43:26          Affirmation
                                        Pg 4 of 4



      16.    Thereafter, to mitigate damages, Paychex was able to reverse some of the

payroll direct deposits and did not pay any withholdings. The outstanding balance due to

Paychex for this eve of bankruptcy debt is $63,917.14.

      17.    Pursuant to the express terms of the “Client default” provisions, both

Contracts were breached upon the Debtors’ non-payment, and were rejected under the

Bankruptcy Code on October 15, 2019.

      18.    As a result of the breach and ultimate rejection resulting from the instant

bankruptcy filings, Paychex’s duties under the Contract, including issuance of W-2s for

Debtors’ employees, ceased.



Dated: April 24, 2020



                                                         /s/ Michelle C. Stachura

                                                         Michelle C. Stachura




                                           4
